DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 17/274,181 filed on March 07, 2021. Claims 1 to 20 are currently pending with the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a system for” as recited in claim 19, “a computer program product comprising program code means”, as recited in claim 20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 as drafted by the applicant, “m a hierarchical order” on page 4 line 1 appears to be a typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claim 1 and 20, claim 1 recites a method for recommending content in a media system, the method comprising: identifying a reference metadata tag associated with content in a 
The limitations directed towards identifying a reference metadata tag associated with content in a database is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a media system”, “a database”, “retrieving a data structure storing information of learned associations between the reference metadata tag and a plurality of other metadata tags, the data structure defining a tree of nodes each associated with a corresponding metadata tag, a root node of the retrieved tree associated with the identified reference metadata tag”, “ extracting a path from the data structure that spans from the reference metadata tag to a target metadata tag, the extracted path identifying a sequence of metadata tags defined by nodes along the extracted path”, and “returning a plurality of recommended content items based on the sequence of metadata tags identified by the extracted path, for output on a display” and “a computer program product comprising program code means arranged to perform the method of any one of claim 1 when executed by a suitably arranged computer system” recited in claim 20, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.

The judicial exception is not integrated into a practical application by additional elements. In particular the claims recite “a media system”, “a database”, “retrieving a data structure storing information of learned associations between the reference metadata tag and a plurality of other metadata tags, the data structure defining a tree of nodes each associated with a corresponding metadata tag, a root node of the retrieved tree associated with the identified reference metadata tag”, “extracting a path from the data structure that spans from the reference metadata tag to a target metadata tag, the extracted path identifying a sequence of metadata tags defined by nodes along the extracted path”, and “returning a plurality of recommended content items based on the sequence of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements reciting a media system, a database, and a computer program product comprising program code means arranged to perform the method of any one of claim 1 when executed by a suitably arranged computer system as recited in claim 20 are recited at high levels of generality to apply the exception using generic computer components. The recitation of retrieving a Symantec (see MPEP 2106.06(d))). To further elaborate, the additional limitations “a media system”, “a database”, “retrieving a data structure storing information of learned associations between the reference metadata tag and a plurality of other metadata tags, the data structure defining a tree of nodes each associated with a corresponding metadata tag, a root node of the retrieved tree associated with the identified reference metadata tag”, “extracting a path from the data structure that spans from the reference metadata tag to a target metadata tag, the extracted path identifying a sequence of metadata tags defined by nodes along the extracted path”, “returning a plurality of recommended content items based on the sequence of metadata tags identified by the extracted path, for output on a display” and “a computer program product comprising program code means arranged to perform the method of any one of claim 1 when executed by a suitably arranged computer system” recited in claim 20 does not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claims 1 and 20 are not patent eligible.

With respect to claim 19, the claims recites a system for identifying semantically-related features within a multi- dimensional feature space representing a plurality of content, comprising: a memory storing a semantic data model associating features of the content having a calculated affinity in 
The limitations directed towards identifying semantically-related features within a multi- dimensional feature space representing a plurality of content, identifying a reference feature, determine a target feature based on semantics dissimilarity with the reference feature, identify a sequence of semantically-related features linking the reference feature to the target feature, each pair of adjacent metadata tags in the sequence having an association defined by the semantic data model, wherein a plurality of content items is locatable based on the identified sequence of semantically-related features  is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a system”, “a memory storing a semantic data model associating features of the content having a calculated affinity in a semantic context”, “one or more processors”, and “process a query for one or more content items”, nothing in the claims precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitation stating “a system”, “a memory storing a semantic data model associating features of the content having a calculated affinity in a semantic context”, “one or more processors”, and “process a query for one or more content items”, the mention of identifying semantically-related features within a multi- dimensional feature space representing a plurality of content, identifying a reference feature, determine a target feature based on semantics dissimilarity with the reference feature, identify a sequence of semantically-related features linking the reference 
The judicial exception is not integrated into a practical application by additional elements. In particular the claims recite “a system”, “a memory storing a semantic data model associating features of the content having a calculated affinity in a semantic context”, and “process a query for one or more content items”. A system, memory, and one or more processors, is recited at a high level generality (i.e., as generic computer components performing a generic computer function of “searching”) such that it amounts to no more than mere instructions to apply the exception. The recitation of a memory storing a semantic data model associating features of the content having a calculated affinity in a semantic context and process a query for one or more content items is interpreted by the examiner to be insignificant extra solution activity and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements a system, memory, and one or more processors, are Symantec (see MPEP 2106.06(d))). The recitation of process a query for one or more content items is interpreted to merely confine the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. To further elaborate, the additional limitations “a system”, “a memory storing a semantic data model associating features of the content having a calculated affinity in a semantic context”, “one or more processors”, and “process a query for one or more content items” does not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claim 19 is not patent eligible.

With respect to claim 2, the limitations are directed towards the metadata tags are semantic tags of content items from the database, and wherein the data structure defines a calculated affinity between a reference semantic tag and each other semantic tag of the content in the database based on associations in a semantic context. These additional elements further elaborates the abstract idea and merely confines the claim to a particular technological environment or field of use. Therefore, claim 2 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 3, the limitations are directed towards calculated affinity is a probability that two metadata tags are similar in the semantic context. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can calculate affinity as a probability that two metadata tags are similar in the semantic context (mathematical calculations). Therefore, claim 3 

With respect to claim 4, the limitations are directed towards the data structure stores a calculated affinity for each edge between respective pairs of nodes in the tree. The recitation of data structures storing a calculated affinity for each edge between respective pairs of nodes in the tree elements is interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.06(d))). Therefore, claim 4 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 5, the limitations are directed towards generating a semantic data model defining, for each one of the unique metadata tags, a corresponding data structure of associated metadata tags stemming from a reference metadata tag, m a hierarchical order from most similar to least similar. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can generate a semantic data model defining, for each one of the unique metadata tags, a corresponding data structure of associated metadata tags stemming from a reference metadata tag, m a hierarchical order from most similar to least similar. Therefore, claim 5 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 6, the limitations are directed towards the target metadata tag is determined as the metadata tag that is least similar to the reference metadata tag. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can determine the 

With respect to claim 7, the limitations are directed towards the least similar metadata tag is calculated based on a depth level of the metadata tag in the retrieved data structure. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can calculate the least similar metadata tag based on a depth level of the metadata tag in the data structure . Therefore, claim 7 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 8, the limitations are directed towards the least similar metadata tag is calculated based on a sum of calculated affinities of metadata tags along respective candidate paths through the data structure of associated metadata tags. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can calculate the least similar metadata tag based on a sum of calculated affinities of metadata tags along respective candidate paths through the data structure of associated metadata tags. Therefore, claim 8 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 9, the limitations are directed towards the path is extracted by traversing the retrieved data structure of nodes to determine the plurality of interconnected nodes that link the root node to a target node corresponding to the target metadata tag. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can determine the plurality of 

With respect to claims 10, the limitations are directed towards receiving a query for one or more content items, wherein the reference metadata tag is identified based on the received query. The elements reciting receiving a query for one or more content items further elaborate the abstract idea and are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))), therefore they are interpreted to be merely insignificant extra solution activity. The elements reciting the reference metadata tag is identified based on the received query further elaborate the abstract idea and the human mind and/or with pen and paper can identify the reference metadata tag based on a query. Claims 10 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 11, the limitations are directed towards the query identifies a plurality of reference metadata tags, and wherein the method further comprises: determining, for each reference metadata tag, a candidate target metadata tag that is least similar to the reference metadata tag; and identifying the pair of reference and target metadata tags that are least similar, wherein the sequence of metadata tags is determined from the identified pair of least similar reference and target metadata tags. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can identify a plurality of reference metadata tags from a query, determine, for each reference metadata tag, a candidate target metadata tag that is least similar to the reference metadata tag, and 

With respect to claim 12, the limitations are directed towards the query identifies a plurality of reference metadata tags, and wherein the method further comprises extracting a corresponding path that spans each pair of identified reference metadata tags. The recitation of the query identifies a plurality of reference metadata tags further elaborate the abstract idea and the human mind and/or with pen and paper can identify a plurality of reference metadata tags from a query. The recitation of extracting a corresponding path that spans each pair of identified reference metadata is interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.06(d))). Therefore, claim 12 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 13, the limitations are directed towards the query identifies a plurality of reference metadata tags, and wherein the method further comprises determining calculated affinities of all candidate pairs of unique metadata tags based on the retrieved tree of nodes, and extracting a path that spans from the pair of metadata tags determined as having the greatest contrast. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can identify a plurality of reference metadata tags from a query, determine calculated affinities of all candidate pairs of unique metadata tags based on the retrieved tree of nodes, and extract a path that spans from the pair of metadata tags determined as having the greatest contrast. Therefore, claim 13 does not recite 

With respect to claim 14, the limitations are directed towards generating the query for one or more content items based on one or more identified content items, wherein the generated query identifies one or more reference metadata tags associated with the identified content items. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can generate the query for one or more content items based on one or more identified content items, wherein the generated query identifies one or more reference metadata tags associated with the identified content items. Therefore, claim 14 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 15, the limitations are directed towards data structure comprises a binary tree of nodes . These additional elements further elaborates the abstract idea and merely confines the claim to a particular technological environment or field of use. Therefore, claim 15 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 16, the limitations are directed towards the results are output for display in a graphical user interface of a content receiver. These additional elements further elaborates the abstract idea and merely confines the claim to a particular technological environment or field of use. Therefore, claim 16 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.



With respect to claim 18, the limitations are directed towards the steps are performed by a client device and the data structure is retrieved from a remote server. These additional elements further elaborates the abstract idea and merely confines the claim to a particular technological environment or field of use. Therefore, claim 18 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-4, 6, 9-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilyas et al. (WO 2012092669 A1) hereinafter Ilyas, in view of Cao et al. (WO 2014146265 A1) hereinafter Cao.
As to claims 1 and 20:
Ilyas discloses:
A method for recommending content in a media system [Paragraph 00101 teaches concepts may be associated with content nodes to abstract some meaning (such as the description, purpose, usage, or intent of the content node). For example, aspects of a content node in the real world may be described by concepts in an abstract representation of knowledge. Paragraph 0389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. For example, an individual may be interested in information regarding leading goal scorers in the history of international soccer. The individual may submit a query, such as "all-time leading goal scorers," to a KR system containing information about soccer. Based on the query, a KR system may identify or generate an active concept in the KR that is relevant to the query. The KR system may then identify additional concepts in the KR that are relevant to the active concept. Because the number of concepts relevant to the active concept may be very high, the KR system may seek to distinguish more relevant concepts from less relevant concepts, and return to the user information related to a certain number of the more relevant concepts. Note: Returning information related for a certain number of the more relevant concepts resulting from a query associated with a user’s interest using a KR system is interpreted to read on the claimed a method for recommending content in a media system.], the method comprising: 
identifying a reference metadata tag associated with content in a database [Paragraph 00101 teaches concepts may be associated with content nodes to abstract some meaning (such as the ; 
retrieving a data structure storing information of learned associations between the reference metadata tag and a plurality of other metadata tags, the data structure defining a tree of nodes each associated with a corresponding metadata tag, a root node of the retrieved tree associated with the identified reference metadata tag [Paragraph 0389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or ; 
extracting a path from the data structure that spans from the reference metadata tag to a target metadata tag, the extracted path identifying a sequence of metadata tags defined by nodes along the extracted path [Paragraph 0389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. For example, an individual may be interested in information regarding leading goal scorers in the history of international soccer. The individual may submit a query, such as "all-time leading goal scorers," to a KR system containing information about soccer. Based on the query, a KR system may identify or generate an active concept in the KR that is relevant to the query. The KR system may then identify additional concepts in the KR that are relevant to the active concept. Because the number of concepts relevant to the active concept may be very high, the KR system may seek to distinguish more relevant concepts from less relevant concepts, and return to the user information related to a certain number of the more relevant concepts. Paragraph 00390 teaches a KR system, such as exemplary KR system 1800 of FIG. 18, may model a KR as a graph (or network) and use various parameters associated with the graph to estimate a relevance of one concept to another concept. In some embodiments, the nodes of the graph may correspond to the concepts of the KR, and the edges of the graph may correspond to the relationships among the concepts. In some embodiments, the graph may be directed. Though, in some embodiments, some or all of the edges may be undirected. In some embodiments, system 1800 may estimate a relevance of a first concept to a second concept as a shortest path length, an average path length, or a number of paths from the first concept to the second concept. In some embodiments, system 1800 may estimate a ; and

Ilyas discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose returning a plurality of recommended content items based on the sequence of metadata tags identified by the extracted path, for output on a display.
 Cao discloses:
returning a plurality of recommended content items based on the sequence of metadata tags identified by the extracted path, for output on a display [Figures 4, 5, and Paragraph 0059 teaches by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ilyas, by incorporating displaying shortcuts to recommendations based on paths in a tree structure on a mobile device, as taught by Cao (Figures 4, 5, Paragraph 0059, and 0063), because both applications are directed to data structure and content discovery; incorporating displaying shortcuts to recommendations based on paths in a tree structure on a mobile device improves user experience by recommending favorable websites that better fit the user's expectation (see Cao Paragraph 0111).

Claim 20 is similarly rejected because it is similar in scope.

As to claim 2:
Ilyas discloses:
The method of claim 1, wherein the metadata tags are semantic tags of content items from the database, and wherein the data structure defines a calculated affinity between a reference semantic tag and each other semantic tag of the content in the database based on associations in a semantic context [Paragraph 00100 teaches an object may be any item in the real physical or virtual world that can be described by concepts (for instance, examples of objects are documents, web pages, people, etc.). For example, a person in the real world could be represented in the abstract by a concept labeled "Bob". Paragraph 00402 teaches if statistical graphical model 1908 contains an edge between two nodes corresponding to two concepts in elemental data structure 120, and a probability assigned to the edge exceeds a first relationship threshold, statistical engine 1902 may add a relationship corresponding to the edge to elemental data structure 120, and assign a relevance to the relationship that corresponds to the edge's probability. Paragraph 0405 teaches FIG. 14 depicts an illustrative statistical graphical model associated with a KR. The nodes of the model correspond to the concepts shown in the graph of FIG. 12. The illustrated model comprises a directed graph, wherein bidirectional edges are shown using a line with arrows on each end. A probability is associated with each node and with each edge. In order to determine a relevance of the concept "fire-truck" to the concept "alarm," statistical engine 1902 may apply statistical inference techniques to the graphical model of FIG. 14. Paragraph 0406 teaches calculating a semantic coherence of two or more concepts in the elemental data structure may comprise using the probabilities associated with the nodes of the statistical graphical model to compute joint probabilities associated with the nodes corresponding to the two or more concepts. 


As to claim 3:
Ilyas discloses:
The method of claim 2, wherein the calculated affinity is a probability that two metadata tags are similar in the semantic context [Paragraph 00402 teaches if statistical graphical model 1908 contains an edge between two nodes corresponding to two concepts in elemental data structure 120, and a probability assigned to the edge exceeds a first relationship threshold, statistical engine 1902 may add a relationship corresponding to the edge to elemental data structure 120, and assign a relevance to the relationship that corresponds to the edge's probability. Paragraph 0405 teaches FIG. 14 depicts an illustrative statistical graphical model associated with a KR. The nodes of the model correspond to the concepts shown in the graph of FIG. 12. The illustrated model comprises a directed graph, wherein .

As to claim 4:
Ilyas discloses:
The method of claim 3, wherein the data structure stores a calculated affinity for each edge between respective pairs of nodes in the tree [Paragraph 00402 teaches if statistical graphical model 1908 contains an edge between two nodes corresponding to two concepts in elemental data structure 120, and a probability assigned to the edge exceeds a first relationship threshold, statistical engine 1902 may add a relationship corresponding to the edge to elemental data structure 120, and assign a relevance to the relationship that corresponds to the edge's probability. Paragraph 0405 teaches FIG. 14 depicts an illustrative statistical graphical model associated with a KR. The nodes of the model correspond to the concepts shown in the graph of FIG. 12. The illustrated model comprises a directed graph, wherein bidirectional edges are shown using a line with arrows on each end. A probability is associated with each node and with each edge. In order to determine a relevance of the concept "fire-truck" to the concept "alarm," statistical engine 1902 may apply statistical inference techniques to the 

As to claim 6:
Ilyas discloses:
The method of claim 1, wherein the target metadata tag is determined as the metadata tag that is least similar to the reference metadata tag [Paragraph 00389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. For example, an individual may be interested in information regarding leading goal scorers in the history of international soccer. The individual may submit a query, such as "all-time leading goal scorers," to a KR system containing information about soccer. Based on the query, a KR system may identify or generate an active concept in the KR that is relevant to the query. The KR system may then identify additional concepts in the KR that are relevant to the active concept. Because the number of concepts relevant to the active concept may be very high, the KR system may seek to distinguish more relevant concepts from less relevant concepts, and return to the user information related to a certain number of 

As to claim 9:
Ilyas discloses:
The method of claim 1, wherein the path is extracted by traversing the retrieved data structure of nodes to determine the plurality of interconnected nodes that link the root node to a target node corresponding to the target metadata tag [Paragraph 0389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. 

As to claim 10:
Ilyas discloses:
The method of claim 1, further comprising receiving a query for one or more content items, wherein the reference metadata tag is identified based on the received query [Paragraph 0389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. For example, an individual may be interested in information regarding leading goal 

As to claim 11:
Ilyas discloses:
The method of claim 10, wherein the query identifies a plurality of reference metadata tags [Paragraph 00144 teaches process 700 begins at act 710, at which an input context may be received, for example from a data consumer such as a human user or a software application. As discussed above, such a context may include a textual query or request, one or more search terms, identification of one or more active concepts, etc. Paragraph 00555 teaches we use f. .Math.** t.sub.k to denote the event that a user identifies interests in t.sub.k through all the paths from t.sub.; to t.sub.k. We use Pr(t.sub.t fi t.sub.k) to denote Pr(user identifies t.sub.tand t.sub.k) for simplicity. By a path, we mean it is a list of directed edges such that the end node of an edge except the last one is the start node of its immediate successor. It also implies a sequence of concepts in which a user identifies interests with an order. Note: A textual query identifying one or more active concepts is interpreted to read on the claimed the query , and wherein the method further comprises: determining, for each reference metadata tag, a candidate target metadata tag that is least similar to the reference metadata tag [Paragraph 00389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. For example, an individual may be interested in information regarding leading goal scorers in the history of international soccer. The individual may submit a query, such as "all-time leading goal scorers," to a KR system containing information about soccer. Based on the query, a KR system may identify or generate an active concept in the KR that is relevant to the query. The KR system may then identify additional concepts in the KR that are relevant to the active concept. Because the number of concepts relevant to the active concept may be very high, the KR system may seek to distinguish more relevant concepts from less relevant concepts, and return to the user information related to a certain number of the more relevant concepts. Paragraph 00555 teaches we use f. .Math.** t.sub.k to denote the event that a user identifies interests in t.sub.k through all the paths from t.sub.; to t.sub.k. We use Pr(t.sub.t fi t.sub.k) to denote Pr(user identifies t.sub.tand t.sub.k) for simplicity. By a path, we mean it is a list of directed edges such that the end node of an edge except the last one is the start node of its immediate successor. It also implies a sequence of concepts in which a user identifies interests with an order. Note: The examiner interprets the claimed least similar to be least similar in semantic similarity or relevancy. Identifying all paths for active concepts or P.sub.t (each reference metadata tag) to P.sub.k or additional concepts (candidate target metadata tag) that are related to P.sub.t or active concepts is interpreted to ; and identifying the pair of reference and target metadata tags that are least similar, wherein the sequence of metadata tags is determined from the identified pair of least similar reference and target metadata tags [Paragraph 00389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. For example, an individual may be interested in information regarding leading goal scorers in the history of international soccer. The individual may submit a query, such as "all-time leading goal scorers," to a KR system containing information about soccer. Based on the query, a KR system may identify or generate an active concept in the KR that is relevant to the query. The KR system may then identify additional concepts in the KR that are relevant to the active concept. Because the number of concepts relevant to the active concept may be very high, the KR system may seek to distinguish more relevant concepts from less relevant concepts, and return to the user information related to a certain number of the more relevant concepts. Paragraph 00555 teaches we use f. .Math.** t.sub.k to denote the event that a user identifies interests in t.sub.k through all the paths from t.sub.; to t.sub.k. We use Pr(t.sub.t fi t.sub.k) to denote Pr(user identifies t.sub.tand t.sub.k) for simplicity. By a path, we mean it is a list of directed edges such that the end node of an edge except the last one is the start node of its immediate successor. It also implies a sequence of concepts in which a user identifies interests with an order. Note: The examiner interprets the claimed least similar to be least similar in semantic similarity or relevancy. Identifying all paths for active concepts or P.sub.t to P.sub.k or additional concepts that are related to P.sub.t or active concepts is interpreted to must 

As to claim 12:
Ilyas discloses:
The method of claim 10, wherein the query identifies a plurality of reference metadata tags [Paragraph 00144 teaches process 700 begins at act 710, at which an input context may be received, for example from a data consumer such as a human user or a software application. As discussed above, such a context may include a textual query or request, one or more search terms, identification of one or more active concepts, etc. Paragraph 00555 teaches we use f. .Math.** t.sub.k to denote the event that a user identifies interests in t.sub.k through all the paths from t.sub.; to t.sub.k. We use Pr(t.sub.t fi t.sub.k) to denote Pr(user identifies t.sub.tand t.sub.k) for simplicity. By a path, we mean it is a list of directed edges such that the end node of an edge except the last one is the start node of its immediate successor. It also implies a sequence of concepts in which a user identifies interests with an order. Note: A textual query identifying one or more active concepts is interpreted to read on the claimed the query identifies a plurality of reference metadata tags, wherein the plurality of active concepts and t.sub.t related to all paths leading to t.sub.k is further reads on the claim query identifies a plurality of reference metadata tags. For example, A>B>D and A>B>C>D are two paths from A to D. Each path from all paths includes an A, therefore there is a plurality of A’s (reference metadata tags).], and wherein the method further comprises extracting a corresponding path that spans each pair of identified reference metadata tags [Figure 17 and Paragraph 00389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. For example, an individual may be interested in information regarding leading goal scorers in the history of international soccer. The individual may submit a query, such as "all-time leading goal scorers," to a KR system containing information about soccer. Based on the query, a KR system may identify or generate an active concept in the KR that is relevant to the query. The KR system may then identify additional concepts in the KR that are relevant to the active concept. Because the number of concepts relevant to the active concept may be very high, the KR system may seek to distinguish more relevant concepts from less relevant concepts, and return to the user information related to a certain number of the more relevant concepts. Paragraph 00555 teaches we use f. .Math.** t.sub.k to denote the event that a user identifies interests in t.sub.k through all the paths from t.sub.; to t.sub.k. We use Pr(t.sub.t fi t.sub.k) to denote Pr(user identifies t.sub.tand t.sub.k) for simplicity. By a path, we mean it is a list of directed edges such that the end node of an edge except the last one is the start node of its immediate successor. It also implies a sequence of concepts in which a user identifies interests with an order. Note: The examiner interprets the claimed extracting a corresponding path that spans each pair of identified reference metadata tags to be extracting, from a graph, a path from one reference metadata tag (node) to other metadata tags (another node). Therefore, all the paths from t.sub (plurality of reference metadata tags).t to t.sub.k (other metadata tags), for example, the paths illustrated in Fig. 17 of the cited prior, reasonably includes the claimed a corresponding path that spans each pair of identified reference metadata tags.]

As to claim 13:
Ilyas discloses:
The method of claim 10, wherein the query identifies a plurality of reference metadata tags [Paragraph 00144 teaches process 700 begins at act 710, at which an input context may be received, for example from a data consumer such as a human user or a software application. As discussed above, such a context may include a textual query or request, one or more search terms, identification of one or more active concepts, etc. Paragraph 00555 teaches we use f. .Math.** t.sub.k to denote the event that a user identifies interests in t.sub.k through all the paths from t.sub.; to t.sub.k. We use Pr(t.sub.t fi t.sub.k) to denote Pr(user identifies t.sub.tand t.sub.k) for simplicity. By a path, we mean it is a list of directed edges such that the end node of an edge except the last one is the start node of its immediate successor. It also implies a sequence of concepts in which a user identifies interests with an order. Note: A textual query identifying one or more active concepts is interpreted to read on the claimed the query identifies a plurality of reference metadata tags, wherein the plurality of active concepts and t.sub.t related to all paths leading to t.sub.k is further reads on the claim query identifies a plurality of reference metadata tags. For example, A>B>D and A>B>C>D are two paths from A to D. Each path from all paths includes an A, therefore there is a plurality of A’s (reference metadata tags).], and wherein the method further comprises determining calculated affinities of all candidate pairs of unique metadata tags based on the retrieved tree of nodes, and extracting a path that spans from the pair of metadata tags determined as having the greatest contrast [Paragraph 00100 teaches an object may be any item in the real physical or virtual world that can be described by concepts (for instance, examples of objects are documents, web pages, people, etc.). For example, a person in the real world could be represented in the abstract by a concept labeled "Bob". Paragraph 00402 teaches if statistical graphical model 1908 contains an edge between two nodes corresponding to two concepts in elemental data structure 120, and a probability assigned to the edge exceeds a first relationship threshold, statistical engine 1902 may add a relationship corresponding to the edge to elemental data structure 120, and assign a relevance to the relationship that corresponds to the edge's probability. Paragraph 0405 teaches FIG. 14 depicts an 

As to claim 14:
Ilyas discloses:
The method of claim 10, further comprising generating the query for one or more content items based on one or more identified content items, wherein the generated query identifies one or more reference metadata tags associated with the identified content items [Paragraph 00100 teaches n object may be any item in the real physical or virtual world that can be described by concepts (for instance, examples of objects are documents, web pages, people, etc.). For example, a person in the real world could be represented in the abstract by a concept labeled "Bob". The information in a domain to be described, classified or analyzed may relate to virtual or physical objects, processes, and relationships between such information. In some exemplary embodiments, complex KRs as described herein may be used in the classification of content residing within Web pages. Paragraph 00389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. For example, an individual may be interested in information regarding leading goal scorers in the history of international soccer. The individual may submit a query, such as "all-time leading goal scorers," to a KR system containing information about soccer. Based on the query, a KR system may identify or generate an active concept in the KR that is relevant to the query. Note: A submitted query is interpreted to be the claimed generated query for one or more content items, wherein content items and content nodes in a KR are interpreted to be the claimed identified content items. The submitted query identifies or generate an active concept (reference metadata tags) in the KR that is relevant to the 

As to claim 15:
Ilyas and Cao disclose all of the limitations as set forth in claim 1.
 Cao also discloses:
The method of claim 1, wherein the data structure comprises a binary tree of nodes [FIG. 4 a diagram of a hierarchical structure of a website, according to one embodiment. By way of example, BBC websites has a tree structure. A user can browse from bbc.com, and then sub-websites bbc.com.cn or bbc.com.uk. Following the latter link, the user then browses deeper into bbc.co.uk/news and bbc.co.uk news/uk-20284124. Note: The trees of Figure 4 are shown as binary tree data structures.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ilyas, by incorporating binary tree data structures, as taught by Cao (Figures 4), because both applications are directed to data structure and content discovery; incorporating binary tree data structures improves user experience by recommending favorable websites that better fit the user's expectation (see Cao Paragraph 0111).

As to claim 16:
Cao discloses:
The method of claim 1, wherein the results are output for display in a graphical user interface of a content receiver [Paragraph 0032 teaches the system 100 classifies resource items based, at least in part, on one or more features such as category, keywords, tags, item type, information source, item location, etc., into a tree structure. The system 100 then processes the features to calculate usage/consumption information (e.g., browsing, downloading, checking out, etc.) associated with the one or more items/nodes, such as usage counts, score, energy with respect to the root node, patent nodes, sibling nodes, child nodes, etc. The system 100 then ranks the nodes based upon the calculated usage counts, score, energy, and recommends the favorite resources (e.g., websites at personalized favorite granularity levels) accordingly. Figures 4, 5, and Paragraph 0059 teaches by way of example, BBC websites has a tree structure, and if the user browsed mostly bbc.com/sport, then bbc.com/sport is recommended. However, if the user browsed bbc.com/sport and bbc.com/news equally, bbc.com is recommended. Paragraph 0063 teaches the system 100 applies the same approach to an OS home screen, an application directory, or an application store that has a tree structure. By way of example, the system 100 displays on a mobile device home screen six shortcuts to only six mostly used applications, instead of showing all available mobile applications. Paragraph 0064 teaches by way of example, the system 100 shows only six mostly viewed series by the user as "House of Cards," "Breaking Bad," "MasterChef," etc. in the Netflix® video check-out page. Note: Displaying six shortcuts to only six mostly used applications on a mobile device screen is interpreted to read on the claimed results are output for display in a graphical user interface of a content receiver. The examiner interprets the cited recommendations to result from processing associated with system 100 involving usage counts to determine and display six mostly used applications on a mobile device screen (user interface). The user receiving six mostly viewed series is interpreted to be the claimed content receiver.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 

As to claim 19:
Ilyas discloses:
A system for identifying semantically-related features within a multi- dimensional feature space representing a plurality of content [Paragraph 00101 teaches concepts may be associated with content nodes to abstract some meaning (such as the description, purpose, usage, or intent of the content node). For example, aspects of a content node in the real world may be described by concepts in an abstract representation of knowledge. Paragraph 00390 teaches a KR system, such as exemplary KR system 1800 of FIG. 18, may model a KR as a graph (or network) and use various parameters associated with the graph to estimate a relevance of one concept to another concept. In some embodiments, the nodes of the graph may correspond to the concepts of the KR, and the edges of the graph may correspond to the relationships among the concepts. In some embodiments, the graph may be directed. Though, in some embodiments, some or all of the edges may be undirected, Paragraph 0406 teaches calculating a semantic coherence of two or more concepts in the elemental data structure may comprise using the probabilities associated with the nodes of the statistical graphical model to compute joint probabilities associated with the nodes corresponding to the two or more concepts. Note: Calculating semantic coherence of two or more concepts (semantically-related features) in a elemental data structure (multi- dimensional feature space) is interpreted to read on the claimed identifying , comprising: 
a memory storing a semantic data model associating features of the content having a calculated affinity in a semantic context [Paragraph 0089 teaches an AKRM may be encoded as computer-readable data and stored on one or more tangible, non-transitory computer-readable storage media. For example, an AKRM may be stored in a data set 110 in non- volatile computer memory, examples of which are given below, with a data schema designed to support both elemental and complex knowledge representation data structures. Paragraph 0090 teaches an AKRM may include one or more elemental data structures 120 and one or more knowledge processing rules 130. Paragraph 00406 teaches calculating a semantic coherence of two or more concepts in the elemental data structure may comprise using the probabilities associated with the nodes of the statistical graphical model to compute joint probabilities associated with the nodes corresponding to the two or more concepts. Note: The AKRM that includes one or more elemental data structures stored on non-volatile computer memory is interpreted to read on the claimed a memory storing a semantic data model. The one or more elemental data structures are interpreted to be the claimed semantic data model storing a semantic data model associating features of the content having a calculated affinity in a semantic context because the elemental data structure calculates semantic coherence for two or more concepts which indicates the concepts are semantically related at some level.]; and 
one or more processors configured to: 
process a query for one or more content items, the query identifying a reference feature [Paragraph 00101 teaches concepts may be associated with content nodes to abstract some meaning (such as the description, purpose, usage, or intent of the content node). For example, aspects of a content node in the real world may be described by concepts in an abstract representation of knowledge. Paragraph 00144 teaches process 700 begins at act 710, at which an input context may be received, for example from a data consumer such as a human user or a software application. As discussed above, such a context may include a textual query or request, one or more search terms, identification of one or more active concepts, etc. Note: Inputting a textual query identifying one or more active concepts for processing is interpreted to read on the claimed process a query for one or more content items, the query identifying a reference feature because the cited identified one or more active concepts are associated with content nodes (content items).];
determine a target feature based on semantics dissimilarity with the reference feature and identify a sequence of semantically-related features linking the reference feature to the target feature, [Paragraph 00389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. For example, an individual may be interested in information regarding leading goal scorers in the history of international soccer. The individual may submit a query, such as "all-time leading goal scorers," to a KR system containing information about soccer. Based on the query, a KR system may identify or generate an active concept in the KR that is relevant to the query. The KR system may then identify additional concepts in the KR that are relevant to the active concept. Because the number of concepts relevant to the active concept may be very high, the KR system may seek to distinguish more relevant concepts from less relevant concepts, and return to the user information related to a certain number of the more relevant concepts. Paragraph 00555 ; each pair of adjacent metadata tags in the sequence having an association defined by the semantic data model [Paragraph 00402 teaches statistical engine 1902 may modify elemental data structure 120 based on probabilities associated with statistical graphical model 1908. For example, if statistical graphical model 1908 contains an edge between two nodes corresponding to two concepts in elemental data structure 120, and a probability assigned to the edge exceeds a first relationship threshold, statistical engine 1902 may add a relationship corresponding to the edge to elemental data structure 120, and assign a relevance to the relationship that corresponds to , 

Ilyas discloses most of the limitations as set forth in claim 19 but does not appear to expressly disclose wherein a plurality of content items is locatable based on the identified sequence of semantically-related features.
 Cao discloses:
wherein a plurality of content items is locatable based on the identified sequence of semantically-related features [Paragraph 0025 teaches each resource can be modeled as one node in a tree structure, which makes it hardly learnt via data mining on user history data. Taking website as a resource example, it can be organized as edition.cnn.com as domain/root node. Under the root node 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ilyas, by incorporating displaying shortcuts to recommendations based on paths in a tree structure on a mobile device, as taught by Cao (Figures 4, 5, Paragraph 0025, 0059, and 0063), because both applications are directed to data structure and content discovery; incorporating displaying shortcuts to recommendations based on paths in a tree structure on a mobile device improves user experience by recommending favorable websites that better fit the user's expectation (see Cao Paragraph 0111).

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilyas et al. (WO 2012092669 A1) hereinafter Ilyas, in view of Cao et al. (WO 2014146265 A1) hereinafter Cao, and further in view of Aggarwal et al. (U.S. Patent No.: 6360227 B1) hereinafter Aggarwal.
As to claim 5:
Ilyas and Cao discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the method of claim 1, further comprising generating a semantic data model defining, for each one of the unique metadata tags, a corresponding data structure of associated metadata tags stemming from a reference metadata tag, m a hierarchical order from most similar to least similar.
Aggarwal discloses:
The method of claim 1, further comprising generating a semantic data model defining, for each one of the unique metadata tags, a corresponding data structure of associated metadata tags stemming from a reference metadata tag, m a hierarchical order from most similar to least similar [Column 1 Lines 34-46 teach each node in the tree may be labeled with a subject category. Edges of the tree connect higher level nodes or parent nodes with lower level nodes or child nodes. A special node in a tree hierarchy is designated as the root node or null node. The root node has only outgoing edges (no incoming edges) and corresponds to the 0.sup.th or highest level of the tree. The level of a node is determined by the number of edges along a path connecting the node with the root node. The lowest level nodes of a tree are referred to as leaf nodes. Thus, a tree hierarchy may be used as a classification of information with the root node being the coarsest (all inclusive) classification and the leaf nodes being the finest classification. FIG. 8 illustrates an exemplary graph taxonomy which is more general than a tree taxonomy. Column 11 Lines 49-67 teach Fig. 10 illustrates a method for recommending to a user N subject categories which are labels of leaf nodes of a graph taxonomy generated as described in the foregoing. Further, the N subject categories recommended to a user may be ranked by relative importance. In step 1002 a similarity measure (e.g. a cosine coefficient) may be calculated between a test document D and each of a set of leaf nodes of a graph taxonomy. The test document may, for example, be provided by a user. Based on the result of step 1002, N leaf nodes, say L(1), . . . , L(N), may be chosen in step 1004. The nodes chosen in step 1004 may be the N leaf nodes bearing the highest similarity (having the shortest distance) to test document D. In steps 1006, 1008, 1010, 1012, 1014, 1016, 1018, 1020, 1022 the relative importance of the recommended subject categories which label nodes L(1), . . . , L(N) may be determined. In other words, recommended subject categories, which label nodes L(1), . . . , L(N) may be ranked according their relative importance. Note: The tree taxonomy of Figure 8 is interpreted to read on the claimed semantic data model defining, for each one of the unique metadata tags, a corresponding data structure of associated metadata tags stemming from a reference metadata tag, m a hierarchical order from most similar to least similar because the cited each node in the tree labeled with a subject category (unique metadata tag) is interpreted to read on the claimed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ilyas and Cao, by incorporating in hierarchal tree with subject categories that depict an hierarchical order from most similar to least similar, as taught by Aggarwal (Column 1 Lines 34-46, FIG. 8, 10, and Column 11 Lines 49-67), because all three applications are directed to data structure and content discovery; incorporating in hierarchal tree with subject categories that depict an hierarchical order from most similar to least similar provides users quicker access to relevant documents or data records (see Aggarwal Column 1 Lines 22-23).

As to claim 7:
Ilyas and Cao discloses all of the limitations as set forth in claim 6 and 1 but does not appear to expressly disclose the method of claim 6, wherein the least similar metadata tag is calculated based on a depth level of the metadata tag in the retrieved data structure.
Aggarwal discloses:
The method of claim 6, wherein the least similar metadata tag is calculated based on a depth level of the metadata tag in the retrieved data structure [Column 11 Lines 49-67 teach Fig. 10 illustrates a method for recommending to a user N subject categories which are labels of leaf nodes of a graph taxonomy generated as described in the foregoing. Further, the N subject categories recommended to a user may be ranked by relative importance. In step 1002 a similarity measure (e.g. a cosine coefficient) may be calculated between a test document D and each of a set of leaf nodes of a graph taxonomy. The test document may, for example, be provided by a user. Based on the result of step 1002, N leaf nodes, say L(1), . . . , L(N), may be chosen in step 1004. The nodes chosen in step 1004 may be the N leaf nodes bearing the highest similarity (having the shortest distance) to test document D. In steps 1006, 1008, 1010, 1012, 1014, 1016, 1018, 1020, 1022 the relative importance of the recommended subject categories which label nodes L(1), . . . , L(N) may be determined. In other words, recommended subject categories, which label nodes L(1), . . . , L(N) may be ranked according their relative importance. Note: The cited nodes chosen in step 1004 may be the N leaf nodes bearing the highest similarity (having the shortest distance) is interpreted to read on the claimed the least similar metadata tag is calculated based on a depth level of the metadata tag in the retrieved data structure because the distance is interpreted to be similar in scope to depth level. Therefore, in the context of the cited prior art, although not explicitly stated, nodes having the longest distance have the lowest (least) similarity which is interpreted to must include the claimed calculated least similar subject category label (metadata tag).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ilyas and Cao, by incorporating in hierarchal tree with subject categories that depict an hierarchical order from most similar to least similar, as taught by Aggarwal (Column 1 Lines 34-46, FIG. 8, 10, and Column 11 Lines 49-67), because all three applications are directed to data structure and .

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilyas et al. (WO 2012092669 A1) hereinafter Ilyas, in view of Cao et al. (WO 2014146265 A1) hereinafter Cao, and further in view of Lastra Diaz et al. (U.S. Publication No.: 20160179945 A1) hereinafter Lastra Diaz.
As to claim 8:
Ilyas and Cao discloses all of the limitations as set forth in claim 1 and 6 but does not appear to expressly disclose the method of claim 6, wherein the least similar metadata tag is calculated based on a sum of calculated affinities of metadata tags along respective candidate paths through the data structure of associated metadata tags.
 Lastra Diaz discloses:
The method of claim 6, wherein the least similar metadata tag is calculated based on a sum of calculated affinities of metadata tags along respective candidate paths through the data structure of associated metadata tags [FIG. 6 shows a tree-like ontology with the edge weights defined as the difference of Information Content (IC) values between its extreme nodes. Paragraph 0105 teaches the necessity to compare semantic concepts has motivated the development of many semantic distances and similarity measures on ontologies. The distance and similarity functions are complementary functions with opposite meanings, in the sense that they produce antitone or opposite orderings, it means that for a greater similarity decreases the distance and vice versa. Any similarity function can be converted in a distance function, and vice versa; thus, we herein focus on the study of semantic distances on ontologies. Paragraph 0148 teaches despite the many semantic measures in the literature, it is broadly accepted that the Jiang-Conrath semantic distance offers some of the best results for most 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ilyas and Cao, by incorporating semantic distance between ontologies (metadata tags) in a taxonomy unoriented graph (data structure) of all possible edge paths, as taught by Lastra Diaz (see FIG. 6, Paragraph 0105, 0148, 0289, and 0398), because all three applications are directed to data structure and content discovery; incorporating semantic distance between ontologies (metadata tags) in a .

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilyas et al. (WO 2012092669 A1) hereinafter Ilyas, in view of Cao et al. (WO 2014146265 A1) hereinafter Cao, and further in view of Shi et al. (U.S. Publication No.: 20130151539 A1) hereinafter Shi.
As to claim 17:
Ilyas and Cao disclose all of the limitations as set forth in claim 1.
Shi discloses:
The method of claim 1, wherein the steps are performed by a server and the plurality of recommended content items are transmitted to a remote client device for output on a display [Paragraph 0019 teaches each client device 113 may generally be a computer, computing system, or computing device including functionality for communicating (e.g., remotely) over a computer network… the client applications allow a user of client device 113 to enter addresses of specific network resources to be retrieved, such as resources hosted by social networking system 100. Paragraph 0023 teaches social networking system 100 is a network addressable system that, in various example embodiments, comprises one or more physical servers as well as one or more data stores. The one or more physical servers are operably connected to Internet 120 via, by way of example, a set of routers or networking switches. Paragraph 0024 teaches the physical servers may be referred to as web server 101, although, as just described, the servers may include numerous servers hosting, for example, social networking system 100, as well as other content distribution servers, data stores, or databases. Paragraph 0031 teaches FIGS. 2 and 2A display recommended objects on the right-hand column, this disclosure contemplates the display of recommended objects in any portion of the requesting user's display. Paragraph 0033 teaches when a user at a client device such as 113a-c requests a page from web servers 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ilyas and Cao, by incorporating social network system 100 that stores the graph data structure in an object store of the social network system 100 hosted on physical servers that communicatively interacts with the remote client device, as taught by Shi (Paragraph 0019, 0023, 0024, 0031, and 0033), because all three applications are directed to data structure and content discovery; incorporating social network system 100 that stores the graph data structure in an object store of the social network system 100 hosted on physical servers that communicatively interacts with the remote client device provides an accurate encapsulation of any correlative or casual relationships associated with content objects (see Shi Paragraph 0058).

As to claim 18:
Ilyas and Cao discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the method of claim 1, wherein the steps are performed by a client device and the data structure is retrieved from a remote server.
Shi discloses:
The method of claim 1, wherein the steps are performed by a client device and the data structure is retrieved from a remote server [Paragraph 0019 teaches each client device 113 may generally be a computer, computing system, or computing device including functionality for communicating (e.g., remotely) over a computer network… the client applications allow a user of client device 113 to enter addresses of specific network resources to be retrieved, such as resources hosted by social networking system 100. Paragraph 0023 teaches social networking system 100 is a network addressable system that, in various example embodiments, comprises one or more physical servers as well as one or more data stores. The one or more physical servers are operably connected to Internet 120 via, by way of example, a set of routers or networking switches. Paragraph 0024 teaches the physical servers may be referred to as web server 101, although, as just described, the servers may include numerous servers hosting, for example, social networking system 100, as well as other content distribution servers, data stores, or databases. Paragraph 0028 the social graph information stored by social networking system 100 in object store 102, and particularly in the social graph database, includes a plurality of nodes and a plurality of edges that define connections between corresponding nodes. Note: The examiner interprets the recitation of social network system 100 that stores the graph data structure in an object store of the social network system 100 hosted on physical servers that communicatively interacts with the remote client device reads on the claimed the steps are performed by a client device and the data structure is retrieved from a remote server, wherein the entering a address via a client device of a specific network resources to be retrieved such as resources hosted by the social network system 100 is interpreted to be the included in the claimed steps performed by a client device. The graph data structure within the object store is interpreted to be a retrieved resource and reads on the claimed data structure is retrieved from a remote server.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4064. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/EARL ELIAS/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169